

CSW INDUSTRIALS, INC.
Time Vested Restricted Share Award Agreement
Date of Grant:
Name of Participant:
Number of Restricted Shares:
CSW Industrials, Inc. (the “Company”) hereby awards to [ ] (the “Participant”)
the number of shares of the presently authorized but unissued Common Shares,
$0.01 par value per share, of the Company (the “Restricted Shares”) set forth
above pursuant to the CSW Industrials, Inc. Amended and Restated 2015 Equity and
Incentive Compensation Plan (the “Plan”). The Restricted Shares granted pursuant
to this Award Agreement are subject to the “Recoupment of Incentive Compensation
Policy.”
Unless otherwise provided herein, capitalized terms used in this Award Agreement
that are defined in the Plan and not defined herein shall have the meanings set
forth in the Plan. The terms and conditions of the Restricted Shares granted
hereby, to the extent not controlled by the terms and conditions contained in
the Plan, are as follows:
1. No Right to Continued Employee Status
Nothing contained in this Award Agreement shall confer upon Participant the
right to the continuation of his or her status with the Company, or to interfere
with the right of the Company, or any Subsidiary or Affiliate, as applicable, to
terminate such relationship.
2. Vesting of Restricted Shares
(a)
The Restricted Shares granted hereby shall vest on the first annual anniversary
of the Date of Grant (i.e., ), on condition that the Participant remains a
member of the Board of Directors of the Company through the vesting date.
Subject to Section 2(b) below, all unvested Restricted Shares will be forfeited
and cancelled upon the Participant’s termination as a member of the Board of
Directors of the Company on the date of such termination.

(b)
Notwithstanding anything contained in this Award Agreement to the contrary, any
unvested Restricted Shares granted pursuant to this Award Agreement shall
automatically vest in full upon the occurrence of any of the following events:
(i) a Change in Control, (ii) the Participant’s termination of service from the
Company and all Subsidiaries and Affiliates, as applicable, due to his or her
Disability, or (iii) the Participant’s termination of service from the Company
and all Subsidiaries and Affiliates, as applicable, due to his or her death. For
purposes of this Award Agreement, “Disability” means the Participant’s inability
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted or can be expected to last for a continuous period of
not less than twelve (12) months.

3. Retention of Certificates
The Company will retain the certificate(s) representing the Restricted Shares
granted to the Participant pursuant to this Award Agreement until such time as
the vesting restrictions have lapsed and the restrictions on the transfer of
such Restricted Shares have terminated. Within a reasonable time thereafter, the
Company will deliver to the Participant certificate(s) representing such
Restricted Shares free of any applicable restrictions.
4. Tax Election
Within thirty (30) days after the Date of Grant, the Participant may make an
election with the Internal Revenue Service under Section 83(b) of the Code and
the regulations promulgated thereunder.
5. Restrictions on Transfer
The Restricted Shares granted hereunder shall not be sold, assigned,
transferred, pledged or otherwise encumbered until such Restricted Shares are
fully vested.
6. Dividends and Other Distributions
The Participant shall be entitled to receive cash dividends or cash
distributions declared and paid with respect to the Restricted Shares, if any.
Any such cash dividends or cash distributions shall be paid within thirty (30)
days after the corresponding cash dividends or cash distributions are paid to
the Company’s other Stockholders. The Participant shall also have the right to
receive stock dividends or stock distributions with respect to the Restricted
Shares, if any. With respect to any unvested Restricted Shares, the stock
dividends or stock distributions shall likewise be restricted and shall vest at
the same time as the Restricted Shares vest to which such stock dividend or
stock distribution relate.
7. Voting of Restricted Shares
The Participant shall be entitled to vote the Restricted Shares subject to the
rules and procedures adopted by the Committee for this purpose.
8. Withholding
To the extent that the Company is required to withhold Federal, state or other
taxes in connection with the lapse of the restrictions hereunder on the Common
Shares, and the amounts available to the Company for such withholding are
insufficient, it shall be a condition to the obligation of the Company to make
any delivery of Common Shares to the Participant that the Participant make
arrangements satisfactory to the Company for payment of the balance of such
taxes required to be withheld.
9. Notices
Any notice required to be given pursuant to this Award Agreement or the Plan
shall be in writing and shall be deemed to be delivered upon receipt or, in the
case of notices by the Company, five (5) days after deposit in the U.S. mail,
postage prepaid, addressed to the Participant at the address last provided for
his or her employee records.
10. Award Agreement Subject to Plan
This Award Agreement is made pursuant to the Plan and shall be interpreted to
comply therewith. Any provision of this Award Agreement inconsistent with the
Plan shall be considered void and replaced with the applicable provision of the
Plan.
11. Entire Agreement
This Award Agreement, together with the Plan, embodies the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior oral or written agreements and understandings
relating to the subject matter hereof. No statement, representation, warranty,
covenant or agreement not expressly set forth in this Award Agreement shall
affect or be used to interpret, change or restrict the express terms and
provisions of this Award Agreement; provided, however, in any event, this Award
Agreement shall be subject to and governed by the Plan.
12. Severability
In the event that one or more of the provisions of this Award Agreement shall be
invalidated for any reason by a court of competent jurisdiction, any provision
so invalidated shall be deemed to be separable from the other provisions hereof,
and the remaining provisions hereof shall continue to be valid and fully
enforceable.
13. Electronic Delivery
The Company may, in its sole discretion, deliver any documents related to the
Restricted Shares and the Participant’s participation in the Plan, or future
awards that may be granted under the Plan, by electronic means or request the
Participant’s consent to participate in the Plan by electronic means. The
Participant hereby consents to receive such documents by electronic delivery
and, if requested, agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.
14. Counterparts
This Award Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same agreement.



IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement on as
of the date first above written.


COMPANY:
CSW INDUSTRIALS, INC.


______________________________
By:     Joseph B. Armes
    Chairman and Chief Executive Officer
 
PARTICIPANT:




______________________________
By: [_____________]


1

